Citation Nr: 1813067	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which among other things, denied service connection for PTSD.

In April 2012, the Veteran submitted his notice of disagreement, was issued a statement of the case in February 2014, and in March 2014 perfected his appeal to the Board.

In November 2015, the Board remanded the claim for a new VA examination to determine whether the Veteran has PTSD due to a confirmed in-service stressor; or whether the Veteran's other diagnosed psychiatric disability began, was caused by, or is otherwise related to service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 wherein the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  However, the examiner diagnosed the Veteran with adjustment disorder with mixed depressed mood and anxiety, but did not opine as to whether or not his psychiatric disability was related to service.

A September 2011 letter from a private treating clinician indicated that the Veteran suffers from diagnosable PTSD.

As previously mentioned, the appeal was remanded for a new VA examination to determine whether or not the Veteran has PTSD as there is conflicting medical evidence on this question, and if not, whether his current diagnosis for adjustment disorder with mixed depressed mood and anxiety is related to service.  The Veteran was scheduled for a VA examination in February 2016 which he cancelled as he was unavailable for that specific date and informed the RO that he would call to reschedule. 

In June 2016, an examination detail noted that the Veteran was a no show for his May 2016 VA examination.  The Veteran's representative noted that it is unclear whether or not the Veteran actually contacted the VA to schedule another examination.  Due to this ambiguity, it cannot be determined whether the Veteran failed to report to his examination without good cause.  

As the evidence of record is insufficient to decide the claim, a remand for a VA opinion is warranted.  See 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA psychiatrist or psychologist.  The psychiatrist or psychologist should review the claims file prior to providing the opinion.

The VA psychiatrist or psychologist should opine as to whether the Veteran has had PTSD at any time since approximately April 2011, when he filed his claim for service connection , and, if, so, identify the stressor on which the diagnosis is based.

With respect to any psychiatric disorder other than PTSD present since approximately April 2011 when the Veteran filed his claim for service connection, the VA psychiatrist or psychologist should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that such psychiatric disorder began in service, was caused by service, or is otherwise related to service.

Any indicated tests or studies should be performed and a complete rationale should accompany any opinion provided.

The VA psychiatrist or psychologist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




